


Exhibit 10.15
REGISTRATION RIGHTS AGREEMENT
This REGISTRATION RIGHTS AGREEMENT, dated as of February 6, 2013
(this “Agreement”), is by and between Zoetis Inc., a Delaware corporation
(“Zoetis”), and Pfizer Inc., a Delaware corporation (“Pfizer”).
WHEREAS, Pfizer currently owns all of the issued and outstanding shares of
Class A common stock, par value $0.01 per share, of Zoetis (“Zoetis Class A
Common Stock”) and Class B common stock, par value $0.01 per share, of Zoetis
(“Zoetis Class B Common Stock” and together with the Zoetis Class A Common
Stock, the “Zoetis Common Stock”);
WHEREAS, Pfizer intends to transfer shares of Class A Common Stock to the Debt
Exchange Parties in exchange for certain debt obligations of Pfizer held by the
Debt Exchange Parties as principals for their own account (the “Debt Exchange”);
WHEREAS, Pfizer intends for an offer and sale to the public of shares of Class A
Common Stock transferred in the Debt Exchange (the “IPO”) to take place pursuant
to a registration statement on Form S-1 (the “IPO Registration Statement”);
WHEREAS, after the IPO, Pfizer may transfer shares of Zoetis Common Stock to
holders of shares of Pfizer's common stock by means of one or more distributions
by Pfizer to holders of Pfizer's common stock of shares of Zoetis Common Stock,
one or more offers to holders of Pfizer's common stock to exchange their
Pfizer's common stock for shares of Zoetis Common Stock, or any combination
thereof (the "Distribution");
WHEREAS, from time to time prior to the Distribution, Pfizer may enter into a
private exchange with one or more Participating Banks pursuant to which such
Participating Banks shall exchange Debt Securities with Pfizer for some or all
of the Registrable Securities (a “Private Debt Exchange”), and such
Participating Banks may sell or offer to sell such Registrable Securities in one
or more transactions Registered under the Securities Act;
WHEREAS, from time to time, Pfizer may sell or offer to sell some or all of the
outstanding shares of Zoetis Common Stock then owned directly or indirectly by
Pfizer, in one or more transactions Registered under the Securities Act; and
WHEREAS, Zoetis desires to grant to Pfizer the Registration Rights for the
Registrable Securities, subject to the terms and conditions of this Agreement.
NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
ARTICLE I
DEFINITIONS
1.1 Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:
“Action” means any demand, action, suit, countersuit, arbitration, inquiry,
proceeding or investigation by or before any federal, state, local, foreign or
international Governmental Authority or any arbitration or mediation tribunal.
“Affiliate” shall mean, when used with respect to a specified Person, another
Person that controls, is controlled by, or is under common control with the
Person specified; provided, however, that, for purposes of this Agreement,
Zoetis and its Subsidiaries shall not be considered to be “Affiliates” of Pfizer
and its Subsidiaries (other than Zoetis and its Subsidiaries), and Pfizer and
its Subsidiaries (other than Zoetis and its Subsidiaries) shall not be
considered to be “Affiliates” of Zoetis or its Subsidiaries. As used herein,
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such person, whether
through the ownership of voting securities or other interests, by contract or
otherwise.
“Agreement” has the meaning set forth in the preamble to this Agreement.
“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which banking institutions doing business in New York, New York are authorized
or obligated by law or required by executive order to be closed.
“Convertible or Exchange Registration” has the meaning set forth in Section 2.8.
“Debt Exchange” has the meaning set forth in the recitals to this Agreement.




--------------------------------------------------------------------------------




“Debt Exchange Parties” means certain of the underwriters in the IPO or their
Affiliates that exchange for debt obligations of Pfizer for Zoetis Class A
Common Stock.
“Debt Securities” means debt instruments or securities issued by Pfizer.
“Demand Registration” has the meaning set forth in Section 2.1(a).
“Distribution” has the meaning set forth in the recitals to this Agreement.
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
any successor thereto, and any rules and regulations promulgated thereunder, all
as the same shall be in effect from time to time.
“Governmental Authority” means any nation or government, any state, municipality
or other political subdivision thereof, and any entity, body, agency,
commission, department, board, bureau, court, tribunal or other instrumentality,
whether federal, state, local, domestic, foreign or multinational, exercising
executive, legislative, judicial, regulatory, administrative or other similar
functions of, or pertaining to, government and any executive official thereof.
“Holder” shall mean Pfizer or any of its Subsidiaries, so long as such Person
holds any Registrable Securities, and any Person owning Registrable Securities
who is a permitted transferee of rights under Section 3.3.
“Initiating Holder” has the meaning set forth in Section 2.1(a).
“IPO” has the meaning set forth in the recitals to this Agreement.
“IPO Registration Statement” has the meaning set forth in the recitals to this
Agreement.
“Loss” or “Losses” has the meaning set forth in Section 2.10(a).
“Participating Banks” shall mean such investment banks that engage in any
Private Debt Exchange with Pfizer.
“Person” means any individual, firm, limited liability company or partnership,
joint venture, corporation, joint stock company, trust or unincorporated
organization, incorporated or unincorporated association, government (or any
department, agency or political subdivision thereof) or other entity of any
kind, and shall include any successor (by merger or otherwise) of such entity.
“Pfizer” has the meaning set forth in the preamble to this Agreement and shall
include its successors, by merger, acquisition, reorganization or otherwise.
“Piggyback Registration” has the meaning set forth in Section 2.2(a).
“Private Debt Exchange” has the meaning set forth in the recitals to this
Agreement.
“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus, including post-effective
amendments, and all other material incorporated by reference in such prospectus.
“Registrable Securities” means any Shares and any securities issued or issuable
directly or indirectly with respect to, in exchange for, upon the conversion of
or in replacement of the Shares, whether by way of a dividend or distribution or
stock split or in connection with a combination of shares, recapitalization,
merger, consolidation, exchange or other reorganization. For the avoidance of
doubt, subject to the following sentence, the term “Registrable Securities”
includes, Zoetis Class A Common Stock, Zoetis Class B Common Stock and any
shares of Zoetis Class A Common Stock issued upon the conversion of Zoetis Class
B Common Stock. The term “Registrable Securities” excludes, however, any
security (i) the sale of which has been effectively Registered under the
Securities Act and which has been disposed of in accordance with a Registration
Statement, (ii) that have been sold or disposed of pursuant to Rule 144 (or any
successor provision) under the Securities Act, (iii) that may be sold pursuant
to Rule 144 (or any successor provision) under the Securities Act without being
subject to the volume limitations in subsection (e) of such rule or (iv) that
have been sold by a Holder in a transaction in which such Holder’s rights under
this Agreement are not, or cannot be, assigned.
“Registration” means a registration with the SEC of the offer and sale to the
public of Zoetis Common Stock under a Registration Statement. The terms
“Register,” “Registered” and “Registering” shall have a correlative meaning.
“Registration Expenses” shall mean all expenses incident to Zoetis’s performance
of or compliance with this Agreement, including all (i) registration,
qualification and filing fees; (ii) expenses incurred in connection with the
preparation, printing and filing under the Securities Act of the Registration
Statement, any Prospectus and any issuer free writing prospectus and the




--------------------------------------------------------------------------------




distribution thereof; (iii) the fees and expenses of the Company’s counsel and
independent accountants; (iv) the reasonable fees and expenses of not more than
one firm of attorneys acting as legal counsel for all of the Holders in the
relevant Registration and sale; (v) the fees and expenses incurred in connection
with the registration or qualification and determination of eligibility for
investment of the Shares under the state or foreign securities or blue sky laws
and the preparation, printing and distribution of a Blue Sky Memorandum
(including the related fees and expenses of counsel); (vi) the costs and charges
of any transfer agent and any registrar; (vii) all expenses and application fees
incurred in connection with any filing with, and clearance of an offering by,
Financial Industry Regulatory Authority, Inc.; (viii) expenses incurred in
connection with any “road show” presentation to potential investors;
(ix) printing expenses, messenger, telephone and delivery expenses; (x) internal
expenses of Zoetis (including all salaries and expenses of employees of Zoetis
performing legal or accounting duties); and (xi) fees and expenses of listing
any Registrable Securities on any securities exchange on which shares of Zoetis
Common Stock are then listed; but excluding any internal expenses of the Holder,
any underwriting discounts or commissions attributable to the sale of any
Registrable Securities and any stock transfer taxes.
“Registration Period” has the meaning set forth in Section 2.1(c).
“Registration Rights” shall mean the rights of the Holders to cause Zoetis to
Register Registrable Securities pursuant to this Agreement.
“Registration Statement” means any registration statement of Zoetis filed with,
or to be filed with, the SEC under the rules and regulations promulgated under
the Securities Act, including the related Prospectus, amendments and supplements
to such registration statement, including post-effective amendments, and all
exhibits and all material incorporated by reference in such registration
statement.
“Registration Suspension” has the meaning set forth in Section 2.1(d).
“SEC” has the meaning set forth in the recitals to this Agreement.
“Securities Act” means the U.S. Securities Act of 1933, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.
“Shares” means all shares of Zoetis Common Stock that are beneficially owned by
Pfizer or any permitted transferee from time to time, whether or not held
immediately following the IPO.
“Shelf Registration” means a Registration Statement of Zoetis for an offering to
be made on a delayed or continuous basis of Zoetis Common Stock pursuant to Rule
415 under the Securities Act (or similar provisions then in effect).
“Subsidiary” shall mean, with respect to any Person, any corporation, limited
liability company, joint venture or partnership of which such Person
(i) beneficially owns, either directly or indirectly, more than fifty percent
(50%) of (A) the total combined voting power of all classes of voting securities
of such Person, (B) the total combined equity interests or (C) the capital or
profit interests, in the case of a partnership, or (ii) otherwise has the power
to vote, either directly or indirectly, sufficient securities to elect a
majority of the board of directors or similar governing body.
“Takedown Notice” has the meaning set forth in Section 2.1(g).
“Underwritten Offering” means a Registration in which securities of Zoetis are
sold to an underwriter or underwriters on a firm commitment basis for reoffering
to the public.
“Zoetis” has the meaning set forth in the preamble to this Agreement and shall
include its successors, by merger, acquisition, reorganization or otherwise.
“Zoetis Common Stock” has the meaning set forth in the recitals to this
Agreement.
“Zoetis Class A Common Stock” has the meaning set forth in the recitals to this
Agreement.
“Zoetis Class B Common Stock” has the meaning set forth in the recitals to this
Agreement.
“Zoetis Public Sale” has the meaning set forth in Section 2.2(a).
“Zoetis Notice” has the meaning set forth in Section 2.1(a).
“Zoetis Takedown Notice” has the meaning set forth in Section 2.1(g).




--------------------------------------------------------------------------------




1.2 General Interpretive Principles. Whenever used in this Agreement, except as
otherwise expressly provided or unless the context otherwise requires, any noun
or pronoun shall be deemed to include the plural as well as the singular and to
cover all genders. Whenever the words “include,” “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.” Unless otherwise specified, the terms “hereof,” “herein,”
“hereunder” and similar terms refer to this Agreement as a whole (including the
exhibits hereto), and references herein to Articles and Sections refer to
Articles and Sections of this Agreement. Except as otherwise indicated, all
periods of time referred to herein shall include all Saturdays, Sundays and
holidays; provided, however, that if the date to perform the act or give any
notice with respect to this Agreement shall fall on a day other than a Business
Day, such act or notice may be performed or given timely if performed or given
on the next succeeding Business Day. References to a Person are also to its
permitted successors and assigns. The parties have participated jointly in the
negotiation and drafting of this Agreement and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties, and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement.
ARTICLE II
REGISTRATION RIGHTS
2.1 Registration.
(a) Request. Any Holder(s) of Registrable Securities (collectively, the
“Initiating Holder”) shall have the right to request that Zoetis file a
Registration Statement with the SEC on the appropriate registration form for all
or part of the Registrable Securities held by such Holder once such Registrable
Securities are no longer subject to the underwriter lock-up applicable to the
IPO (which may be due to the expiration or waiver of such lock-up with respect
to such Registrable Securities) by delivering a written request to Zoetis
specifying the number of shares of Registrable Securities such Holder wishes to
Register (a “Demand Registration”). Zoetis shall (i) within five (5) days of the
receipt of such request, give written notice of such Demand Registration to all
Holders of Registrable Securities (the “Zoetis Notice”), (ii) use its reasonable
best efforts to file a Registration Statement in respect of such Demand
Registration within forty-five (45) days of receipt of the request, and
(iii) use its reasonable best efforts to cause such Registration Statement to
become effective as expeditiously as possible. Zoetis shall include in such
Registration all Registrable Securities that the Holders request to be included
within the ten (10) days following their receipt of the Zoetis Notice.
(b) Limitations of Demand Registrations. There shall be no limitation on the
number of Demand Registrations pursuant to Section 2.1(a); provided, however,
that the Holders may not require Zoetis to effect more than two (2) Demand
Registrations in a twelve (12)-month period (it being understood that the IPO
Registration Statement shall not be treated as a Demand Registration). In the
event that any Person shall have received rights to Demand Registrations
pursuant to Section 2.7 or Section 3.3, and such Person shall have made a Demand
Registration request, such request shall be treated as having been made by the
Holder(s); provided, however, that if Pfizer and its Subsidiaries engage in up
to three (3) related Private Debt Exchanges within any six (6)-month period
following the date hereof, the Demand Registration requests made by the
Participating Banks in such Private Debt Exchanges pursuant to its registration
rights agreements with Zoetis shall collectively only count as one (1) Demand
Registration for purposes of the limitation on the number of Demand Registration
set forth in the first sentence of this Section 2.1(b) and such Demand
Registration shall be deemed to have occurred upon the filing of the then most
recent applicable Registration Statement; provided that the proceeding proviso
shall not limit the number of Private Debt Exchanges that Pfizer and its
Subsidiaries may engage in or the period over which they may engage in Private
Debt Exchanges, but is solely intended to govern the treatment of such Private
Debt Exchanges for purposes of the limitations on Demand Registrations in this
Section 2.1(b). The Registrable Securities requested to be Registered pursuant
to Section 2.1(a) must represent (i) an aggregate offering price of Registrable
Securities that is reasonably be expected to equal at least $10,000,000 or
(ii) all of the remaining Registrable Securities owned by the requesting Holder
and its Affiliates.
(c) Effective Registration. Zoetis shall be deemed to have effected a
Registration for purposes of Section 2.1(b) if the Registration Statement is
declared effective by the SEC or becomes effective upon filing with the SEC, and
remains effective until the earlier of (i) the date when all Registrable
Securities thereunder have been sold and (ii) ninety (90) days from the
effective date of the Registration Statement (the “Registration Period”). No
Registration shall be deemed to have been effective if the conditions to closing
specified in the underwriting agreement, if any, entered into in connection with
such Registration are not satisfied by reason of Zoetis . If, during the
Registration Period, such Registration is interfered with by any Registration
Suspension, stop order, injunction or other order or requirement of the SEC or
other Governmental Agency, the Registration Period shall be extended on a
day-for-day basis for any period the Holder is unable to complete an offering as
a result of such Registration Suspension, stop order, injunction or other order
or requirement of the SEC or other Governmental Agency.




--------------------------------------------------------------------------------




(d) Delay in Filing; Suspension of Registration. If the filing, initial
effectiveness or continued use of a Registration Statement would, as reasonably
determined in good faith by Zoetis, require the disclosure of material
non-public information that Zoetis has a bona fide business purpose to keep
confidential and the disclosure of which would have a material adverse effect on
any active proposal by Zoetis or any of its Subsidiaries to engage in any
material acquisition, merger, consolidation, tender offer, other business
combination, reorganization or other material transaction, Zoetis may, upon
giving prompt written notice of such action to the Holders, postpone the filing
or effectiveness of such Registration (a “Registration Suspension”) for a period
not to exceed thirty (30) days; provided, however, that Zoetis may exercise a
Registration Suspension no more than two (2) times in any twelve (12)-month
period. Notwithstanding the foregoing, no such delay shall exceed such number of
days that Zoetis determines in good faith to be reasonably necessary. Zoetis
shall (i) immediately notify the Holders upon the termination of any
Registration Suspension, (ii) amend or supplement the Prospectus, if necessary,
so it does not contain any untrue statement or omission therein and
(iii) furnish to the Holders such numbers of copies of the Prospectus as so
amended or supplemented as the Holders may reasonably request.
(e) Underwritten Offering. If the Initiating Holder so indicates at the time of
its request pursuant to Section 2.1(a), such offering of Registrable Securities
shall be in the form of an Underwritten Offering and Zoetis shall include such
information in the Zoetis Notice. In the event that the Initiating Holder
intends to distribute the Registrable Securities by means of an Underwritten
Offering, the right of any Holder to include Registrable Securities in such
Registration shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Securities in the
underwriting.
(f) Priority of Securities in an Underwritten Offering. If the managing
underwriter or underwriters of a proposed Underwritten Offering, including an
Underwritten Offering from a Shelf Registration, pursuant to this Section 2.1
informs the Holders with Registrable Securities in the proposed Underwritten
Offering in writing that, in its or their opinion, the number of securities
requested to be included in such Underwritten Offering exceeds the number that
can be sold in such Underwritten Offering without being likely to have an
adverse effect on the price, timing or distribution of the securities offered or
the market for the securities offered, then the securities to be included in
such Underwritten Offering shall be reduced to such number that can be sold
without such adverse effect and the securities to be included in such
Underwritten Offering shall be: (i) first, Registrable Securities requested by
Pfizer to be included in such Underwritten Offering; (ii) second, Registrable
Securities requested by all other Holders to be included in such Underwritten
Offering on a pro rata basis; and (iii) third, all other securities requested
and otherwise eligible to be included in such Underwritten Offering (including
securities to be sold for the account of Zoetis) on a pro rata basis.
(g) Shelf Registration. At any time after the date hereof when Zoetis is
eligible to Register the applicable Registrable Securities on Form S-3 (or a
successor form) and the Holder may request Demand Registrations, the requesting
Holders may request Zoetis to effect a Demand Registration as a Shelf
Registration. There shall be no limitations on the number of Underwritten
Offerings pursuant to a Shelf Registration; provided, however, that the Holders
may not require Zoetis to effect more than four (4) Underwritten Offerings in a
twelve (12)-month period. Any Holder of Registrable Securities included on a
Shelf Registration shall have the right to request that Zoetis cooperate in a
shelf takedown at any time, including an Underwritten Offering, by delivering a
written request thereof to Zoetis specifying the number of shares of Registrable
Securities such Holder wishes to include in the shelf takedown (“Takedown
Notice”). Zoetis shall (i) within five (5) days of the receipt of a Takedown
Notice for an Underwritten Offering, give written notice of such Takedown Notice
to all Holders of Registrable Securities included on such Shelf Registration
(“Zoetis Takedown Notice”), and (ii) shall take all actions reasonably requested
by such Holder, including the filing of a Prospectus supplement and the other
actions described in Section 2.4, in accordance with the intended method of
distribution set forth in the Takedown Notice as expeditiously as possible. If
the takedown is an Underwritten Offering, Zoetis shall include in such
Underwritten Offering all Registrable Securities that that the Holders request
to be included within the two (2) days following their receipt of the Zoetis
Takedown Notice. If the takedown is an Underwritten Offering, the Registrable
Securities requested to be included in a shelf takedown must represent (i) an
aggregate offering price of Registrable Securities that is reasonably be
expected to equal at least $10,000,000 or (ii) all of the remaining Registrable
Securities owned by the requesting Holder and its Affiliates.
(h) SEC Form. Except as set forth in the next sentence, Zoetis shall use its
reasonable best efforts to cause Demand Registrations to be Registered on Form
S-3 (or any successor form), and if Zoetis is not then eligible under the
Securities Act to use Form S-3, Demand Registrations shall be Registered on Form
S-1 (or any successor form). If a Demand Registration is a Convertible or
Exchange Registration, Zoetis shall effect such Registration on the appropriate
Form under the Securities Act for such Registrations. Zoetis shall use its
reasonable best efforts to become eligible to use Form S-3 and, after becoming
eligible to use Form S-3, shall use its reasonable best efforts to remain so
eligible. All Demand Registrations shall comply with applicable requirements of
the Securities Act and, together with each Prospectus included, filed or
otherwise furnished by Zoetis in connection therewith, shall not contain any
untrue statement of material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading.




--------------------------------------------------------------------------------




2.2 Piggyback Registrations.
(a) Participation. If Zoetis proposes to file a Registration Statement under the
Securities Act with respect to any offering of Zoetis Common Stock for its own
account and/or for the account of any other Persons (other than a Registration
(i) under Section 2.1 hereof, (ii) pursuant to a Registration Statement on Form
S-8 or Form S-4 or similar form that relates to a transaction subject to Rule
145 under the Securities Act, (iii) pursuant to any form that does not include
substantially the same information as would be required to be included in a
Registration Statement covering the sale of Registrable Securities, (iv) in
connection with any dividend reinvestment or similar plan, (v) for the sole
purpose of offering securities to another entity or its security holders in
connection with the acquisition of assets or securities of such entity or any
similar transaction or (vi) in which the only Zoetis Common Stock being
Registered is Zoetis Common Stock issuable upon conversion of debt securities
that are also being Registered) (a “Zoetis Public Sale”), then, as soon as
practicable (but in no event less than fifteen (15) days prior to the proposed
date of filing such Registration Statement), Zoetis shall give written notice of
such proposed filing to each Holder, and such notice shall offer such Holders
the opportunity to Register under such Registration Statement such number of
Registrable Securities as each such Holder may request in writing (a “Piggyback
Registration”). Subject to Section 2.2(a) and Section 2.2(c), Zoetis shall
include in such Registration Statement all such Registrable Securities that are
requested to be included therein within fifteen (15) days after the receipt of
any such notice; provided, however, that if, at any time after giving written
notice of its intention to Register any securities and prior to the effective
date of the Registration Statement filed in connection with such Registration,
Zoetis shall determine for any reason not to Register or to delay Registration
of such securities, Zoetis may, at its election, give written notice of such
determination to each such Holder and, thereupon, (i) in the case of a
determination not to Register, shall be relieved of its obligation to Register
any Registrable Securities in connection with such Registration, without
prejudice, however, to the rights of any Holder to request that such
Registration be effected as a Demand Registration under Section 2.1, and (ii) in
the case of a determination to delay Registration, shall be permitted to delay
Registering any Registrable Securities for the same period as the delay in
Registering such other shares of Zoetis Common Stock. No Registration effected
under this Section 2.2 shall relieve Zoetis of its obligation to effect any
Demand Registration under Section 2.1. If the offering pursuant to a
Registration Statement pursuant to this Section 2.2 is to be an Underwritten
Offering, then each Holder making a request for a Piggyback Registration
pursuant to this Section 2.2(a) shall, and Zoetis shall use reasonable best
efforts to coordinate arrangements with the underwriters so that each such
Holder may, participate in such Underwritten Offering. If the offering pursuant
to such Registration Statement is to be on any other basis, then each Holder
making a request for a Piggyback Registration pursuant to this Section 2.2(a)
shall, and Zoetis shall use reasonable best efforts to coordinate arrangements
so that each such Holder may, participate in such offering on such basis.
Zoetis’s filing of a Shelf Registration shall not be deemed to be a Zoetis
Public Sale; provided, however, that the proposal to file any Prospectus
supplement filed pursuant to a Shelf Registration with respect to an offering of
Zoetis Common Stock for its own account and/or for the account of any other
Persons will be a Zoetis Public Sale unless such offering qualifies for an
exemption from Zoetis Public Sale definition in this Section 2.2(a); provided,
further that if Zoetis files a Shelf Registration for its own account and/or for
the account of any other Persons, Zoetis agrees that it shall use its reasonable
best efforts to include in such Registration Statement such disclosures as may
be required by Rule 430B under the Securities Act in order to ensure that the
Holders may be added to such Shelf Registration at a later time through the
filing of a Prospectus supplement rather than a post-effective amendment.
(b) Right to Withdraw. Each Holder shall have the right to withdraw such
Holder’s request for inclusion of its Registrable Securities in any Underwritten
Offering pursuant to this Section 2.2 at any time prior to the execution of an
underwriting agreement with respect thereto by giving written notice to Zoetis
of such Holder’s request to withdraw and, subject to the preceding clause, each
Holder shall be permitted to withdraw all or part of such Holder’s Registrable
Securities from a Piggyback Registration at any time prior to the effective date
thereof.
(c) Priority of Piggyback Registration. If the managing underwriter or
underwriters of any proposed Underwritten Offering of a class of Registrable
Securities included in a Piggyback Registration informs Zoetis and the Holders
in writing that, in its or their opinion, the number of securities of such class
which such Holder and any other Persons intend to include in such Underwritten
Offering exceeds the number which can be sold in such Underwritten Offering
without being likely to have an adverse effect on the price, timing or
distribution of the securities offered or the market for the securities offered,
then the securities to be included in such Underwritten Offering shall be
reduced to such number that can be sold without such adverse effect and the
securities to be included in the Underwritten Offering shall be (i) first, all
securities of Zoetis or any other Persons for whom Zoetis is effecting the
Underwritten Offering, as the case may be, proposes to sell; (ii) second,
Registrable Securities requested by Pfizer to be included in such Underwritten
Offering; (iii) third, Registrable Securities requested by all other Holders to
be included in such Underwritten Offering on a pro rata basis; and (iv) forth,
all other securities requested and otherwise eligible to be included in such
Underwritten Offering (including securities to be sold for the account of
Zoetis) on a pro rata basis.
2.3 Selection of Underwriter(s), Etc. In any Underwritten Offering pursuant to
Section 2.1 or Section 2.2 in which a Holder is participating, Pfizer, in the
event Pfizer is participating, or the Holders of a majority of the outstanding
Registrable




--------------------------------------------------------------------------------




Securities being included in the Underwritten Offering, in the event Pfizer is
not participating, shall select the underwriter(s), financial printer,
solicitation and/or exchange agent (if any) and Holder’s counsel for such
Underwritten Offering.
2.4 Registration Procedures.
(a) In connection with the Registration and/or sale of Registrable Securities
pursuant to this Agreement, through an Underwritten Offering or otherwise,
Zoetis shall use reasonable best efforts to effect or cause the Registration and
the sale of such Registrable Securities in accordance with the intended methods
of disposition thereof and:
(i) prepare and file the required Registration Statement including all exhibits
and financial statements required under the Securities Act to be filed
therewith, and before filing with the SEC a Registration Statement or
Prospectus, or any amendments or supplements thereto, (A) furnish to the
underwriters, if any, and to the Holders, copies of all documents prepared to be
filed, which documents will be subject to the review of such underwriters and
such Holders and their respective counsel, and (B) not file with the SEC any
Registration Statement or Prospectus or amendments or supplements thereto to
which Holders or the underwriters, if any, shall reasonably object;
(ii) except in the case of a Shelf Registration or Convertible or Exchange
Registration, prepare and file with the SEC such amendments and supplements to
such Registration Statement and the Prospectus used in connection therewith as
may be necessary to keep such Registration Statement effective and to comply
with the provisions of the Securities Act with respect to the disposition of all
of the Shares Registered thereon until the earlier of (A) such time as all of
such Shares have been disposed of in accordance with the intended methods of
disposition set forth in such Registration Statement or (B) the expiration of
nine (9) months after such Registration Statement becomes effective, plus the
number of days of any Registration Suspension;
(iii) in the case of a Shelf Registration, prepare and file with the SEC such
amendments and supplements to such Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement effective and to comply with the provisions of the Securities Act with
respect to the disposition of all Shares subject thereto for a period ending
on thirty-six (36) months after the effective date of such Registration
Statement;
(iv) in the case of a Convertible or Exchange Registration, prepare and file
with the SEC such amendments and supplements to such Registration Statement and
the Prospectus used in connection therewith as may be necessary to keep such
Registration Statement effective and to comply with the provisions of the
Securities Act with respect to the disposition of all of the Shares subject
thereto until such time as the rules, regulations and requirements of the
Securities Act and the terms of any applicable convertible securities no longer
require such Shares to be Registered under the Securities Act;
(v) notify the participating Holders and the managing underwriter or
underwriters, if any, and (if requested) confirm such advice in writing and
provide copies of the relevant documents, as soon as reasonably practicable
after notice thereof is received by Zoetis (A) when the applicable Registration
Statement or any amendment thereto has been filed or becomes effective, when the
applicable Prospectus or any amendment or supplement to such Prospectus has been
filed, (B) of any written comments by the SEC or any request by the SEC or any
other Governmental Authority for amendments or supplements to such Registration
Statement or such Prospectus or for additional information, (C) of the issuance
by the SEC of any stop order suspending the effectiveness of such Registration
Statement or any order preventing or suspending the use of any preliminary or
final Prospectus or the initiation or threatening of any proceedings for such
purposes, (D) if, at any time, the representations and warranties of Zoetis in
any applicable underwriting agreement cease to be true and correct in all
material respects, and (E) of the receipt by Zoetis of any notification with
respect to the suspension of the qualification of the Registrable Securities for
offering or sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose;
(vi) subject to Section 2.1(d), promptly notify each selling Holder and the
managing underwriter or underwriters, if any, when Zoetis becomes aware of the
occurrence of any event as a result of which the applicable Registration
Statement or the Prospectus included in such Registration Statement (as then in
effect) contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements therein (in the case of such
Prospectus and any preliminary Prospectus, in light of the circumstances under
which they were made) not misleading or, if for any other reason it shall be
necessary during such time period to amend or supplement such Registration
Statement or Prospectus in order to comply with the Securities Act and, in
either case as promptly as reasonably practicable thereafter, prepare and file
with the SEC, and furnish without charge to the selling Holder and the managing
underwriter or underwriters, if any, an amendment or supplement to such
Registration Statement or Prospectus which will correct such statement or
omission or effect such compliance;
(vii) use its reasonable best efforts to prevent or obtain the withdrawal of any
stop order or other order suspending the use of any preliminary or final
Prospectus;




--------------------------------------------------------------------------------




(viii) promptly incorporate in a Prospectus supplement or post-effective
amendment such information as the managing underwriters, if any, and the Holders
may reasonably request in order to permit the intended method of distribution of
the Registrable Securities; and make all required filings of such Prospectus
supplement or post-effective amendment as soon as reasonably practicable after
being notified of the matters to be incorporated in such Prospectus supplement
or post-effective amendment;
(ix) furnish to each selling Holder and each underwriter, if any, without
charge, as many conformed copies as such Holder or underwriter may reasonably
request of the applicable Registration Statement and any amendment or
post-effective amendment thereto, including financial statements and schedules,
all documents incorporated therein by reference and all exhibits (including
those incorporated by reference);
(x) deliver to each selling Holder and each underwriter, if any, without charge,
as many copies of the applicable Prospectus (including each preliminary
Prospectus) and any amendment or supplement thereto as such Holder or
underwriter may reasonably request (it being understood that Zoetis consents to
the use of such Prospectus or any amendment or supplement thereto by each
selling Holder and the underwriters, if any, in connection with the offering and
sale of the Registrable Securities covered by such Prospectus or any amendment
or supplement thereto) and such other documents as such selling Holder or
underwriter may reasonably request in order to facilitate the disposition of the
Registrable Securities by such Holder or underwriter;
(xi) on or prior to the date on which the applicable Registration Statement is
declared effective or becomes effective, use its reasonable best efforts to
register or qualify, and cooperate with each selling Holder, the managing
underwriter or underwriters, if any, and their respective counsel, in connection
with the registration or qualification of such Registrable Securities for offer
and sale under the securities or
“Blue Sky” laws of each state and other jurisdiction of the United States as any
selling Holder or managing underwriter or underwriters, if any, or their
respective counsel reasonably request in writing and do any and all other acts
or things reasonably necessary or advisable to keep such registration or
qualification in effect for so long as such Registration Statement remains in
effect and so as to permit the continuance of sales and dealings in such
jurisdictions of the United States for so long as may be necessary to complete
the distribution of the Registrable Securities covered by the Registration
Statement; provided that Zoetis will not be required to qualify generally to do
business in any jurisdiction where it is not then so qualified or to take any
action which would subject it to taxation or general service of process in any
such jurisdiction where it is not then so subject;
(xii) in connection with any sale of Registrable Securities that will result in
such securities no longer being Registrable Securities, cooperate with each
selling Holder and the managing underwriter or underwriters, if any, to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold and not bearing any restrictive Securities Act
legends; and to register such Registrable Securities in such denominations and
such names as such selling Holder or the underwriter(s), if any, may request at
least two (2) Business Days prior to such sale of Registrable Securities;
provided that Zoetis may satisfy its obligations hereunder without issuing
physical stock certificates through the use of the Depository Trust Company’s
Direct Registration System;
(xiii) cooperate and assist in any filings required to be made with the
Financial Industry Regulatory Authority and each securities exchange, if any, on
which any of Zoetis’s securities are then listed or quoted and on each
inter-dealer quotation system on which any of Zoetis’s securities are then
quoted, and in the performance of any due diligence investigation by any
underwriter (including any “qualified independent underwriter”) that is required
to be retained in accordance with the rules and regulations of each such
exchange, and use its reasonable best efforts to cause the Registrable
Securities covered by the applicable Registration Statement to be registered
with or approved by such other governmental agencies or authorities as may be
necessary to enable the seller or sellers thereof or the underwriter or
underwriters, if any, to consummate the disposition of such Registrable
Securities;
(xiv) not later than the effective date of the applicable Registration
Statement, provide a CUSIP number for all Registrable Securities and provide the
applicable transfer agent with printed certificates for the Registrable
Securities which are in a form eligible for deposit with The Depository Trust
Company; provided that Zoetis may satisfy its obligations hereunder without
issuing physical stock certificates through the use of the Depository Trust
Company’s Direct Registration System;
(xv) obtain for delivery to and addressed to each selling Holder and to the
underwriter or underwriters, if any, opinions from outside counsel and the
general counsel or deputy general counsel for Zoetis, in each case dated the
effective date of the Registration Statement or, in the event of an Underwritten
Offering, the date of the closing under the underwriting agreement, and in each
such case in customary form and content for the type of Underwritten Offering;




--------------------------------------------------------------------------------




(xvi) in the case of an Underwritten Offering, obtain for delivery to and
addressed to Zoetis and the underwriter or underwriters and, to the extent
requested, each selling Holder, a cold comfort letter from Zoetis’s independent
certified public accountants in customary form and content for the type of
Underwritten Offering, dated the date of execution of the underwriting agreement
and brought down to the closing under the underwriting agreement;
(xvii) use its reasonable best efforts to comply with all applicable rules and
regulations of the SEC and make generally available to its security holders, as
soon as reasonably practicable, but no later than ninety (90) days after the end
of the twelve (12)-month period beginning with the first day of Zoetis’s first
quarter commencing after the effective date of the applicable Registration
Statement, an earnings statement satisfying the provisions of Section 11(a) of
the Securities Act and the rules and regulations promulgated thereunder and
covering the period of at least twelve (12) months, but not more than eighteen
(18) months, beginning with the first month after the effective date of the
Registration Statement;
(xviii) provide and cause to be maintained a transfer agent and registrar for
all Registrable Securities covered by the applicable Registration Statement from
and after a date not later than the effective date of such Registration
Statement;
(xix) cause all Registrable Securities covered by the applicable Registration
Statement to be listed on each securities exchange on which any of Zoetis’s
securities are then listed or quoted and on each inter-dealer quotation system
on which any of Zoetis’s securities are then quoted;
(xx) provide (A) each Holder participating in the Registration, (B) the
underwriters (which term, for purposes of this Agreement, shall include a Person
deemed to be an underwriter within the meaning of Section 2(11) of the
Securities Act), if any, of the Registrable Securities to be Registered, (C) the
sale or placement agent therefor, if any, (D) counsel for such underwriters or
agent, and (E) any attorney, accountant or other agent or representative
retained by such Holder or any such underwriter, as selected by such Holder, the
opportunity to participate in the preparation of such Registration Statement,
each Prospectus included therein or filed with the SEC, and each amendment or
supplement thereto, and to require the insertion therein of material, furnished
to Zoetis in writing, which in the reasonable judgment of such Holder(s) and
their counsel should be included; and for a reasonable period prior to the
filing of such Registration Statement, make available upon reasonable notice at
reasonable times and for reasonable periods for inspection by the parties
referred to in (A) through (E) above, all pertinent financial and other records,
pertinent corporate documents and properties of Zoetis that are available to
Zoetis, and cause all of Zoetis’s officers, directors and employees and the
independent public accountants who have certified its financial statements to
make themselves available at reasonable times and for reasonable periods to
discuss the business of Zoetis and to supply all information available to Zoetis
reasonably requested by any such Person in connection with such Registration
Statement as shall be necessary to enable them to exercise their due diligence
responsibility, subject to the foregoing;
(xxi) to cause the executive officers of Zoetis to participate in the customary
“road show” presentations that may be reasonably requested by the managing
underwriter or underwriters in any Underwritten Offering and otherwise to
facilitate, cooperate with, and participate in each proposed offering
contemplated herein and customary selling efforts related thereto; and
(xxii) take all other customary steps reasonably necessary to effect the
Registration, offering and sale of the Registrable Securities.
(b) As a condition precedent to any Registration hereunder, Zoetis may require
each Holder as to which any Registration is being effected to furnish to Zoetis
such information regarding the distribution of such securities and such other
information relating to such Holder, its ownership of Registrable Securities and
other matters as Zoetis may from time to time reasonably request in writing.
Each such Holder agrees to furnish such information to Zoetis and to cooperate
with Zoetis as reasonably necessary to enable Zoetis to comply with the
provisions of this Agreement.
(c) Pfizer agrees, and any other Holder agrees by acquisition of such
Registrable Securities, that, upon receipt of any written notice from Zoetis of
the occurrence of any event of the kind described in Section 2.4(a)(vi), such
Holder will forthwith discontinue disposition of Registrable Securities pursuant
to such Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 2.4(a)(vi), or until
such Holder is advised in writing by Zoetis that the use of the Prospectus may
be resumed, and if so directed by Zoetis, such Holder will deliver to Zoetis (at
Zoetis’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Registrable Securities
current at the time of receipt of such notice. In the event Zoetis shall give
any such notice, the period during which the applicable Registration Statement
is required to be maintained effective shall be extended by the number of days
during the period from and including the date of the giving of such notice to
and including the date when each seller of Registrable Securities covered by
such Registration Statement either receives the copies of the supplemented or
amended Prospectus contemplated by Section 2.4(a)(vi) or is advised in writing
by Zoetis that the use of the Prospectus may be resumed.




--------------------------------------------------------------------------------




2.5 Holdback Agreements. To the extent requested in writing by the managing
underwriter or underwriters of any Underwritten Offering, Zoetis agrees not to,
and shall exercise commercially reasonable efforts to obtain agreements (in the
underwriters’ customary form) from its directors, executive officers and
beneficial owners of five percent (5%) or more of Zoetis Common Stock not to,
directly or indirectly offer, sell, pledge, contract to sell (including any
short sale), grant any option to purchase or otherwise dispose of any equity
securities of Zoetis or enter into any hedging transaction relating to any
equity securities of Zoetis during the ninety (90) days beginning on pricing
date of such Underwritten Offering (except as part of such Underwritten Offering
or any Distribution or pursuant to registrations on Form S-8 or S-4 or any
successor forms thereto) unless the managing underwriter or underwriters
otherwise agrees to a shorter period.
2.6 Underwriting Agreement in Underwritten Offerings. If requested by the
managing underwriters for any Underwritten Offering, Zoetis shall enter into an
underwriting agreement with such underwriters for such offering; provided,
however, that no Holder shall be required to make any representations or
warranties to Zoetis or the underwriters (other than representations and
warranties regarding such Holder and such Holder’s intended method of
distribution) or to undertake any indemnification obligations to Zoetis or the
underwriters with respect thereto, except as otherwise provided in Section 2.10
hereof.
2.7 Private Debt Exchange. If Pfizer decides to engage in a Private Debt
Exchange with one or more Participating Banks, Zoetis agrees that it will enter
into a registration rights agreement with the Participating Banks at the time of
such Private Debt Exchange on terms and conditions consistent with this
Agreement and reasonably satisfactory to Zoetis. In addition, Zoetis shall
execute and deliver all additional documents, agreements and instruments and
shall take any and all actions reasonably requested by Pfizer in connection with
any Private Debt Exchange.
2.8 Convertible or Exchange Registration. If any Holder of Registrable
Securities offers any options, rights, warrants or other securities issued by it
or any other Person that are offered with, convertible into or exercisable or
exchangeable for any Registrable Securities, the Registrable Securities
underlying such options, rights, warrants or other securities shall be eligible
for Registration pursuant to Section 2.1 and Section 2.2 hereof (a “Convertible
or Exchange Registration”).
2.9 Registration Expenses Paid By Company. In the case of any Registration of
Registrable Securities required pursuant to this Agreement (including any
Registration that is delayed or withdrawn) or proposed Underwritten Offering
pursuant to this Agreement, Zoetis shall pay all Registration Expenses
regardless of whether the Registration Statement becomes effective or the
Underwritten Offering is completed.
2.10 Indemnification.
(a) Indemnification by Company. Zoetis agrees to indemnify and hold harmless, to
the full extent permitted by law, each Holder, such Holder’s Affiliates and
their respective officers, directors, employees, advisors, and agents and each
Person who controls (within the meaning of the Securities Act or the Exchange
Act) such Persons from and against any and all losses, claims, damages,
liabilities (or actions in respect thereof, whether or not such indemnified
party is a party thereto) and expenses, joint or several (including reasonable
costs of investigation and legal expenses) (each, a “Loss” and collectively
“Losses”) arising out of or based upon (i) any untrue or alleged untrue
statement of a material fact contained in any Registration Statement under which
the sale of such Registrable Securities was Registered under the Securities Act
(including any final or preliminary Prospectus contained therein or any
amendment thereof or supplement thereto or any documents incorporated by
reference therein), or any such statement made in any free writing prospectus
(as defined in Rule 405 under the Securities Act) that Zoetis has filed or is
required to file pursuant to Rule 433(d) of the Securities Act, (ii) any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
Prospectus, preliminary Prospectus or free writing prospectus, in light of the
circumstances under which they were made) not misleading; provided, however,
that Zoetis shall not be liable to any particular indemnified party in any such
case to the extent that any such Loss arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
any such Registration Statement (i) in reliance upon and in conformity with
written information furnished to Zoetis by such indemnified party expressly for
use in the preparation thereof or (ii) which has been corrected in a subsequent
applicable filing with the SEC but such indemnified party nonetheless failed to
provide such corrected filing to the Person asserting such Loss, in breach of
the indemnified party’s obligations under applicable law. This indemnity shall
be in addition to any liability Zoetis may otherwise have. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of such Holder or any indemnified party and shall survive the transfer of
such securities by such Holder.
(b) Indemnification by the Selling Holder. Each selling Holder agrees (severally
and not jointly) to indemnify and hold harmless, to the full extent permitted by
law, Zoetis, its directors, officers, employees, advisors, and agents and each
Person who controls Zoetis (within the meaning of the Securities Act and the
Exchange Act) from and against any Losses arising out of or based upon (i) any
untrue or alleged untrue statement of a material fact contained in any
Registration Statement under which the sale of such Registrable Securities was
Registered under the Securities Act (including any final or




--------------------------------------------------------------------------------




preliminary Prospectus contained therein or any amendment thereof or supplement
thereto or any documents incorporated by reference therein), or any such
statement made in any free writing prospectus that Zoetis has filed or is
required to file pursuant to Rule 433(d) of the Securities Act, or (ii) any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
Prospectus, preliminary Prospectus or free writing prospectus, in light of the
circumstances under which they were made) not misleading to the extent, but, in
each case (i) or (ii), only to the extent, that such untrue statement or
omission is contained in any information furnished in writing by such selling
Holder to Zoetis specifically for inclusion in such Registration Statement,
Prospectus, preliminary Prospectus or free writing prospectus and has not been
corrected in a subsequent applicable filing with the SEC provided to the Person
asserting such Loss prior to or concurrently with the sale of the Registrable
Securities to such Person. In no event shall the liability of any selling Holder
hereunder be greater in amount than the dollar amount of the net proceeds
received by such Holder under the sale of the Registrable Securities giving rise
to such indemnification obligation. This indemnity shall be in addition to any
liability the selling Holder may otherwise have. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
Zoetis or any indemnified party.
(c) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder will (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
(provided that any delay or failure to so notify the indemnifying party shall
relieve the indemnifying party of its obligations hereunder to the extent that
it is materially prejudiced by reason of such delay or failure) and (ii) permit
such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party; provided, however, that any
Person entitled to indemnification hereunder shall have the right to select and
employ separate counsel and to participate in the defense of such claim, but the
fees and expenses of such counsel shall be at the expense of such Person unless
(i) the indemnifying party has agreed in writing to pay such fees or expenses,
(ii) the indemnifying party shall have failed to assume the defense of such
claim within a reasonable time after receipt of notice of such claim from the
Person entitled to indemnification hereunder and employ counsel reasonably
satisfactory to such Person, (iii) the indemnified party has reasonably
concluded (based on advice of counsel) that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the indemnifying party, or (iv) in the reasonable
judgment of any such Person, based upon advice of its counsel, a conflict of
interest may exist between such Person and the indemnifying party with respect
to such claims (in which case, if the Person notifies the indemnifying party in
writing that such Person elects to employ separate counsel at the expense of the
indemnifying party, the indemnifying party shall not have the right to assume
the defense of such claim on behalf of such Person). If such defense is not
assumed by the indemnifying party, the indemnifying party will not be subject to
any liability for any settlement made without its consent, but such consent may
not be unreasonably withheld, conditioned or delayed. If the indemnifying party
assumes the defense, the indemnifying party shall not have the right to settle
such action without the consent of the indemnified party, which consent may not
be unreasonably withheld, conditioned or delayed. No indemnifying party shall
consent to entry of any judgment or enter into any settlement which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of an unconditional release from all liability in
respect to such claim or litigation. It is understood that the indemnifying
party or parties shall not, in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the reasonable fees,
disbursements and other charges of more than one separate firm admitted to
practice in such jurisdiction at any one time from all such indemnified party or
parties unless (x) the employment of more than one counsel has been authorized
in writing by the indemnified party or parties, (y) an indemnified party has
reasonably concluded (based on advice of counsel) that there may be legal
defenses available to it that are different from or in addition to those
available to the other indemnified parties or (z) a conflict or potential
conflict exists or may exist (based on advice of counsel to an indemnified
party) between such indemnified party and the other indemnified parties, in each
of which cases the indemnifying party shall be obligated to pay the reasonable
fees and expenses of such additional counsel or counsels.
(d) Contribution. If for any reason the indemnification provided for in
Section 2.10(a) or Section 2.10(b) is unavailable to an indemnified party or
insufficient to hold it harmless as contemplated by Section 2.10(a) or
Section 2.10(b), then the indemnifying party shall contribute to the amount paid
or payable by the indemnified party as a result of such Loss in such proportion
as is appropriate to reflect the relative fault of the indemnifying party on the
one hand and the indemnified party on the other hand. The relative fault shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the indemnifying party or the
indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission. Notwithstanding anything in this Section 2.10(d) to the contrary, no
indemnifying party (other than Zoetis) shall be required pursuant to this
Section 2.10(d) to contribute any amount in excess of the amount by which the
net proceeds received by such indemnifying party from the sale of Registrable
Securities in the offering to which the Losses of the indemnified parties relate
(before deducting expenses, if any) exceeds the amount of any damages which such
indemnifying party has otherwise been required to pay by reason of such untrue
statement or omission. The parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 2.10(d) were determined by
pro rata allocation or by any other method of allocation that does not take
account of the equitable




--------------------------------------------------------------------------------




considerations referred to in this Section 2.10(d). No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. The amount paid or payable by an
indemnified party hereunder shall be deemed to include, for purposes of this
Section 2.10(d), any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating, preparing to defend or
defending against or appearing as a third party witness in respect of, or
otherwise incurred in connection with, any such loss, claim, damage, expense,
liability, action, investigation or proceeding. If indemnification is available
under this Section 2.10, the indemnifying parties shall indemnify each
indemnified party to the full extent provided in Section 2.10(a) and
Section 2.10(b) hereof without regard to the relative fault of said indemnifying
parties or indemnified party.
2.11 Reporting Requirements; Rule 144. Zoetis shall use its reasonable best
efforts to be and remain in compliance with the periodic filing requirements
imposed under the SEC’s rules and regulations, including the Exchange Act, and
any other applicable laws or rules, and thereafter shall timely file such
information, documents and reports as the SEC may require or prescribe under
Section 13 or 15(d) (whichever is applicable) of the Exchange Act. If Zoetis is
not required to file such reports during such period, it will, upon the request
of any Holder, make publicly available such necessary information for so long as
necessary to permit sales pursuant to Rule 144 or Regulation S under the
Securities Act, and it will take such further action as any Holder may
reasonably request, all to the extent required from time to time to enable such
Holder to sell Registrable Securities without Registration under the Securities
Act within the limitation of the exemptions provided by (a) Rule 144 or
Regulation S under the Securities Act, as such Rules may be amended from time to
time, or (b) any rule or regulation hereafter adopted by the SEC. From and after
the date hereof through the first anniversary of the date upon which no Holder
owns any Registrable Securities, Zoetis shall forthwith upon request furnish any
Holder (i) a written statement by Zoetis as to whether it has complied with such
requirements and, if not, the specifics thereof, (ii) a copy of the most recent
annual or quarterly report of Zoetis, and (iii) such other reports and documents
filed by Zoetis with the SEC as such Holder may reasonably request in availing
itself of an exemption for the sale of Registrable Securities without
registration under the Securities Act.
2.12 Other Registration Rights. Zoetis shall not grant to any Persons the right
to request Zoetis to Register any equity securities of Zoetis, or any securities
convertible or exchangeable into or exercisable for such securities, whether
pursuant to “demand,” “piggyback,” or other rights, unless such rights are
subject and subordinate to the rights of the Holders under this Agreement.
ARTICLE III
MISCELLANEOUS
3.1 Term. This Agreement shall terminate upon such time as there are no
Registrable Securities, except for the provisions of Section 2.9 and
Section 2.10 and all of this Article III, which shall survive any such
termination.
3.2 Notices. All notices or other communications under this Agreement shall be
in writing and shall be deemed to be duly given when (a) delivered in person or
(b) deposited in the United States mail or private express mail, postage
prepaid, addressed as follows:
If to Pfizer, to:
Pfizer Inc.
235 East 42nd Street
New York, NY 10017
Attention: General Counsel
with a copy to:
Pfizer Inc.
235 East 42nd Street
New York, NY 10017
Attention: Bryan A. Supran and Andrew J. Muratore
If to the Company to:
Zoetis Inc.
5 Giralda Farms
Madison, NJ 07940
Attention: General Counsel




--------------------------------------------------------------------------------




with a copy to:
Zoetis Inc.
5 Giralda Farms
Madison, NJ 07940
Attention: Katherine H. Walden
Any party may, by notice to the other party, change the address to which such
notices are to be given.
3.3 Successors, Assigns and Transferees. This Agreement and all provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns. Zoetis may assign this
Agreement at any time in connection with a sale or acquisition of Zoetis,
whether by merger, consolidation, sale of all or substantially all of Zoetis’s
assets, or similar transaction, without the consent of the Holders; provided
that the successor or acquiring Person agrees in writing to assume all of
Zoetis’s rights and obligations under this Agreement. A Holder may assign its
rights and obligations under this Agreement to any transferee that acquires at
least five percent (5%) of the number of Registrable Securities beneficially
owned by Pfizer immediately following the completion of the IPO and executes an
agreement to be bound hereby in the form attached hereto as Exhibit A, an
executed counterpart of which shall be furnished to Zoetis. Notwithstanding the
foregoing, if such transfer is subject to covenants, agreements or other
undertakings restricting transferability thereof, the Registration Rights shall
not be transferred in connection with such transfer unless such transferee
complies with all such covenants, agreements and other undertaking.
3.4 GOVERNING LAW; NO JURY TRIAL.
(a) This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York, without regard to the
conflict of laws principles thereof that would result in the application of any
law other than the laws of the State of New York. EACH OF THE PARTIES HEREBY
WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO ANY COURT PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF AND PERMITTED UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH OF THE PARTIES HEREBY
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, AS APPLICABLE.
(b) With respect to any Action relating to or arising out of this Agreement,
each party to this Agreement irrevocably (a) consents and submits to the
exclusive jurisdiction of the courts of the State of New York and any court of
the United States located in the Borough of Manhattan in New York City;
(b) waives any objection which such party may have at any time to the laying of
venue of any Action brought in any such court, waives any claim that such Action
has been brought in an inconvenient forum and further waives the right to
object, with respect to such Action, that such court does not have jurisdiction
over such party; and (c) consents to the service of process at the address set
forth for notices in Section 3.2 herein; provided, however, that such manner of
service of process shall not preclude the service of process in any other manner
permitted under applicable law.
3.5 Specific Performance. In the event of any actual or threatened default in,
or breach of, any of the terms, conditions and provisions of this Agreement, the
party or parties who are or are to be thereby aggrieved shall have the right to
seek specific performance and injunctive or other equitable relief of its rights
under this Agreement, in addition to any and all other rights and remedies at
law or in equity, and all such rights and remedies shall be cumulative.
3.6 Headings. The article, section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.
3.7 Severability. If any provision of this Agreement or the application thereof
to any Person or circumstance is determined by a court of competent jurisdiction
to be invalid, void or unenforceable, the remaining provisions hereof or the
application of such provision to Persons or circumstances or in jurisdictions
other than those as to which it has been held invalid or unenforceable, shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated thereby, so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to any
party. Upon such determination, the parties shall negotiate in good faith in an
effort to agree upon such a suitable and equitable provision to effect the
original intent of the parties.




--------------------------------------------------------------------------------




3.8 Amendment; Waiver.
(a) This Agreement may not be amended or modified and waivers and consents to
departures from the provisions hereof may not be given, except by an instrument
or instruments in writing making specific reference to this Agreement and signed
by Zoetis and the Holders of a majority of the Registrable Securities; provided
that if Pfizer or any of its Affiliates owns Registrable Securities, no
amendment to or waiver of any provision in this Agreement will be effected
without the written consent of Pfizer if such amendment or waiver adversely
affects the rights of Pfizer or such Affiliates of Pfizer.
(b) Waiver by any party of any default by the other party of any provision of
this Agreement shall not be deemed a waiver by the waiving party of any
subsequent or other default, nor shall it prejudice the rights of the other
party.
3.9 Further Assurances. Each of the parties hereto shall execute and deliver all
additional documents, agreements and instruments and shall do any and all acts
and things reasonably requested by the other party hereto in connection with the
performance of its obligations undertaken in this Agreement.
3.10 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party. Execution of this Agreement or any other
documents pursuant to this Agreement by facsimile or other electronic copy of a
signature shall be deemed to be, and shall have the same effect as, executed by
an original signature.
[The remainder of page intentionally left blank. Signature page follows.]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.


PFIZER INC.
 
 
By:
/s/: Robert E. Landry
Name:
Robert E. Landry
Title:
Senior Vice President & Treasurer
 
ZOETIS INC.
 
 
By:
/s/: Heidi C. Chen
Name:
Heidi C. Chen
Title:
General Counsel and
 
Corporate Secretary





--------------------------------------------------------------------------------




EXHIBIT A
THIS INSTRUMENT forms part of the Registration Rights Agreement
(the “Agreement”), dated as of February 6, 2013, by and among Zoetis Inc., a
Delaware corporation, and Pfizer Inc., a Delaware corporation (“Pfizer”). The
undersigned hereby acknowledges having received a copy of the Agreement and
having read the Agreement in its entirety, and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, hereby agrees that the terms and conditions of
the Agreement binding upon and inuring to the benefit of Pfizer shall be binding
upon and inure to the benefit of the undersigned and its successors and
permitted assigns as if it were an original party to the Agreement.
IN WITNESS WHEREOF, the undersigned has executed this instrument on
this        day of                    .
 
 
  
(Signature of Transferee)
 
  
Print Name



